2014 IL App (2d) 130995
                                  No. 2-13-0995
                            Opinion filed June 30, 2014
______________________________________________________________________________

                                             IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re APPLICATION OF THE COUNTY               ) Appeal from the Circuit Court
TREASURER AND ex officio COUNTY               ) of Boone County.
COLLECTOR, For Judgment and Order of          )
Sale Against Real Estate Returned Delinquent  )
for Nonpayment of General Taxes and/or        ) No. 12-TX-7
Special Assessments for the Year 2008 and/or  )
Prior Years                                   )
                                              )
(John Zajicek, d/b/a Z Financial, Petitioner- ) Honorable
Appellee, v. Lloyd Giordano, Respondent-      ) Brendan A. Maher,
Appellant).                                   ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Presiding Justice Burke and Justice Birkett concurred in the judgment and opinion.

                                           OPINION

¶1     On April 5, 2012, the petitioner, John Zajicek, d/b/a Z Financial, filed a petition for a tax

deed as to property owned by the respondent, Lloyd Giordano.            On October 2, 2012, the

respondent redeemed his property under protest, arguing that the funds he paid should be

returned to him because the petitioner had not complied with the requisite provisions of the

Property Tax Code (35 ILCS 200/1-1 et seq. (West 2012)). After the trial court struck the

respondent’s protest, the respondent filed a timely notice of appeal. For the reasons that follow,

we reverse and remand for additional proceedings.

¶2                                      BACKGROUND
2014 IL App (2d) 130995


¶3      The respondent owns property in Boone County. He failed to pay his 2008 real estate

taxes on that property in a timely fashion. On November 6, 2009, Z Financial, LLC, purchased

the unpaid taxes and received a tax certificate.

¶4      On February 3, 2010, Z Financial (an entity distinct from Z Financial, LLC) provided

notice to the respondent that the period for redemption was extended to June 4, 2012.

¶5      On April 5, 2012, Z Financial provided notice to the respondent that the period for

redemption was extended to October 4, 2012. On that same day, Zajicek, as managing member

of Z Financial, LLC, filed a document indicating that it was assigning all of its rights in the tax

certificate to the petitioner. Also on that day, the petitioner filed a petition for a tax deed.

¶6      On October 2, 2012, the respondent redeemed his property by paying the unpaid taxes,

plus fees and interest. The respondent also filed a document indicating that he was redeeming

his property under protest pursuant to section 21-380 of the Property Tax Code (35 ILCS 200/21-

380 (West 2012)). The respondent argued that, because the petitioner had not complied with all

of the requisite provisions of the Property Tax Code in attempting to obtain a tax deed, the

respondent was entitled to all of the funds he had paid to redeem his property.

¶7      On February 25, 2013, the trial court struck the respondent’s protest. The trial court

further dismissed the petition for a tax deed in light of the redemption and ordered the Boone

County clerk to remit all posted funds to the petitioner upon surrender of the tax certificate.

Following the denial of his motion to reconsider, the respondent filed a timely notice of appeal.

¶8                                           ANALYSIS

¶9      The respondent raises four contentions on appeal. However, as the respondent’s second

contention is dispositive, we address only that issue. In that contention, the respondent argues

that the trial court should have sustained his protest because the petitioner failed to comply with



                                                   -2-
2014 IL App (2d) 130995


the requisite notice provisions of the Property Tax Code and thus could not have obtained a tax

deed. Specifically, the respondent argues that any tax deed had to be recorded by November 6,

2012, unless the respondent was given notice that the redemption period had been extended.

Although Z Financial provided such notice on February 3, 2010, that notice was not valid,

because Z Financial did not have any rights in the tax certificate when it gave such notice.

Because the petitioner failed to comply with the requisite notice provisions of the Property Tax

Code, the respondent insists, the trial court should have ordered that all of the funds that he

deposited with the Boone County clerk be returned to him.

¶ 10   The respondent’s argument requires us to construe the following provisions of the

Property Tax Code. Section 21-380 of the Property Tax Code pertains to the redemption of

delinquent real estate taxes under protest. That section provides in pertinent part:

       “Redemption under Protest.        Any person redeeming under this Section at a time

       subsequent to the filing of a petition under Section 22-30 or 21-445 [(35 ILCS 200/22-30,

       21-445 (West 2012))] who desires to preserve his or her right to defend against the

       petition for a tax deed, shall accompany the deposit for redemption with a writing [setting

       forth the objections].

                                               ***

               *** The specified grounds for the objections shall be limited to those defenses as

       would provide sufficient basis to deny entry of an order for issuance of a tax deed. ***

               ***

               The county clerk shall enter the redemption as provided in section 21-230 [(35

       ILCS 200/21-230 (West 2012))] and shall note the redemption under protest.             The

       redemption money so deposited shall not be distributed to the holder of the certificate of



                                                -3-
2014 IL App (2d) 130995


       purchase but shall be retained by the county clerk pending disposition of the petition filed

       under Section 22-30.

               ***

               When the party redeeming appears and presents a defense, the court shall hear and

       determine the matter. If the defense is not sustained, the court shall order the protest

       stricken and direct the county clerk to distribute the redemption money upon surrender of

       the certificate of purchase and shall order the party redeeming to pay the petitioner

       reasonable expenses, actually incurred, including the cost of withheld redemption money,

       together with a reasonable attorneys fee. Upon a finding sustaining the protest in whole

       or in part, the court may declare the sale to be a sale in error under Section 21-310 or

       Section 22-45 [(35 ILCS 200/21-310, 22-45 (West 2012))] and shall direct the county

       clerk to return all or part of the redemption money or deposit to the party redeeming.” 35

       ILCS 200/21-380 (West 2012).

Section 22-40 requires strict compliance with the notice provisions of the Property Tax Code

before a deed is issued. That section states:

       “If the redemption period expires and the property has not been redeemed and all taxes

       and special assessments which become due and payable subsequent to the sale have been

       paid and all forfeitures and sales which occur subsequent to the sale have been redeemed

       and the notices required by law have been given and all advancements of public funds

       under the police power made by a city, village or town under Section 22-35 have been

       paid and the petitioner has complied with all provisions of law entitling him or her to a

       deed, the court shall so find and shall enter an order directing the county clerk on the

       production of the certificate of purchase and a certified copy of the order, to issue to the



                                                -4-
2014 IL App (2d) 130995


       purchaser or his or her assignee a tax deed. The court shall insist on strict compliance

       with Section 22-10 through 22-25.” 35 ILCS 200/22-40 (West 2012).

Section 22-10 provides:

       “Notice of expiration of period of redemption. A purchaser or assignee shall not be

       entitled to a tax deed to the property sold unless, not less than 3 months nor more than 6

       months prior to the expiration of the period of redemption, he or she gives notice of the

       sale and the date of expiration of the period of redemption to the owners, occupants, and

       parties interested in the property, including any mortgagee of record ***.” 35 ILCS

       200/22-10 (West 2012).

Section 22-85 provides a basis to deny a tax deed. That section provides in pertinent part:

       “Failure to timely take out and record deed; deed is void. Unless the holder of the

       certificate purchased at any tax sale under this Code takes out the deed in the time

       provided by law, and records the same within one year from and after the time for

       redemption expires, the certificate or deed, and the sale on which it is based, shall, after

       the expiration of the one year period, be absolutely void with no right to reimbursement.”

       35 ILCS 200/22-85 (West 2012).

¶ 11   In interpreting a statute, the primary objective is to ascertain and give effect to the intent

of the legislature. Solon v. Midwest Medical Records Ass’n, 236 Ill. 2d 433, 440 (2010). The

legislature’s intent in enacting a statute is best determined by the plain and ordinary meaning of

the statutory language. Id. “In determining the plain meaning of the statute, we consider the

statute in its entirety, the subject it addresses, and the apparent intent of the legislature in

enacting it.” Id.




                                               -5-
2014 IL App (2d) 130995


¶ 12   When the language of the statute is clear and unambiguous, the court must give it effect

without resorting to other aids of construction. Id. The statute is deemed ambiguous if it is

capable of being understood by reasonably well-informed persons in two or more different ways.

Id. Courts should construe statutes so as to yield logical and meaningful results and to avoid

constructions that render specific language superfluous or meaningless. In re Application of the

County Treasurer, 2012 IL App (1st) 101976, ¶ 37 (CCPI). Courts do not depart from plain

statutory language by reading into it exceptions, limitations, or conditions that conflict with the

expressed intent. Solon, 236 Ill. 2d at 441. Courts may also consider the consequences that

would result from construing the statute one way or the other. Id.

¶ 13   A statute should be interpreted as a whole, meaning that different sections of the same

statute should be considered in reference to one another so that they are given harmonious effect.

Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 504 (2000). One section of

a statute should not be interpreted in a way that renders another section of the same statute

irrelevant. CCPI, 2012 IL App (1st) 101976, ¶ 38.

¶ 14   Section 21-380 of the Property Tax Code provides that a redemption under protest may

be sustained only on those grounds that would provide a basis to deny the issuance of a tax deed.

35 ILCS 200/21-380 (West 2012). Section 21-350 of the Property Tax Code provides that the

period of redemption is two years from the date of sale, unless that period is extended. 35 ILCS

200/21-350 (West 2012). Section 21-385 of the Property Tax Code sets forth that the purchaser

or his assignee may extend the redemption period for one additional year if he provides notice to

the property owner that the redemption period has been extended. 35 ILCS 200/21-385 (West

2012). Section 22-85 of the Property Tax Code provides that, if a tax deed is not recorded within

one year of when the redemption period ends, otherwise the tax certificate holder loses his right



                                               -6-
2014 IL App (2d) 130995


to obtain a tax deed. 35 ILCS 200/22-85 (West 2012). Section 22-40 of the Property Tax Code

provides that a court must insist on strict compliance with section 22-10 of the Property Tax

Code before it issues a tax deed. 35 ILCS 200/22-40 (West 2012). Section 22-10 of the Property

Tax Code provides that the purchaser or his assignee shall not be entitled to a tax deed unless he

gives the owner three to six months’ notice of the expiration of the redemption period. 35 ILCS

200/22-10 (West 2012).

¶ 15   Here, Z Financial, LLC, purchased the unpaid taxes and received a tax certificate on

November 6, 2009. The redemption period therefore expired on November 6, 2011, unless the

period was extended. 35 ILCS 200/21-350 (West 2012). Z Financial, LLC, did not extend the

redemption period. The petitioner therefore would be entitled to a tax deed only if he strictly

complied with section 22-10 of the Property Tax Code and gave the respondent three to six

months’ notice that the redemption period was ending on November 6, 2011. 35 ILCS 200/22-

40 (West 2012). Because the petitioner did not strictly comply with section 22-10 of the

Property Tax Code, the petitioner was not entitled to a tax deed. That was a proper basis to

sustain the respondent’s protest. 35 ILCS 200/21-380 (West 2012). The trial court therefore

erred in not sustaining the protest.

¶ 16   In so ruling, we reject the petitioner’s argument that the notice that Z Financial provided

to the respondent was sufficient to extend the redemption period. We note that a similar

argument was rejected by the Appellate Court, First District, in CCPI, 2012 IL App (1st)
101976. In that case, in June 2006, GJ Venture, LLC (GJ), bought property at a tax sale. The

original redemption expiration date was June 12, 2008. Id. ¶ 8. On July 11, 2006, GJ assigned

the certificate of purchase and all of its right, title, and interest in the property to Sabre Group,

LLC (Sabre). Id. ¶ 9. On April 10, 2008, GJ filed a notice to extend the period of redemption to



                                                -7-
2014 IL App (2d) 130995


July 25, 2008. Id. ¶ 11. On February 4, 2009, Sabre assigned the certificate of purchase to

CCPI. Id. ¶ 17. On February 11, 2009, the trial court entered orders substituting CCPI as the tax

deed petitioner and directing the clerk to issue a tax deed to CCPI. CCPI recorded its tax deed

on November 4, 2009. Id.

¶ 17   In December 2009, the property owner filed a motion to declare the tax deed void

pursuant to section 22-85 of the Property Tax Code. Id. ¶ 18. The property owner alleged that

the tax deed was void because CCPI failed to record it within one year from June 12, 2008, the

original redemption expiration date. The property owner argued that the deed had to be recorded

by June 12, 2009, because GJ’s attempt to extend the redemption period was invalid where it had

previously assigned away any rights to the property. Id.

¶ 18   The trial court denied the property owner’s motion to dismiss, but the reviewing court

reversed. Id. ¶¶ 26, 45. The reviewing court explained that only the certificate holder could

extend the redemption period. Id. ¶ 39. Because GJ had already assigned away its rights in the

tax certificate to Sabre, GJ had no right to extend the redemption period. Id. ¶ 41 (“ ‘An

assignment shall vest in the assignee *** all the right and title of the original purchaser.’ ”

(quoting 35 ILCS 200/21-250 (West 2008))). Consequently, the extension filed by GJ was a

nullity, and the June 12, 2008, expiration date remained in effect. Id. Because no tax deed was

recorded by June 12, 2009, the tax deed that was ultimately recorded was untimely and therefore

void. Id.

¶ 19   Here, on February 3, 2010, Z Financial purportedly extended the redemption period until

June 4, 2012. However, Z Financial did not have any interest in the property until Z Financial,

LLC, assigned it its rights on April 5, 2010. Thus, the extension that Z Financial filed on

February 3, 2010, was a nullity and did not extend the redemption period.



                                              -8-
2014 IL App (2d) 130995


¶ 20   We next consider whether the petitioner is entitled to the return of any of the money

spent for the tax certificate. In arguing that the petitioner is not, the respondent points to section

22-85 of the Property Tax Code, which provides that, if a tax purchaser does not timely record a

deed within one year of the end of the redemption period, then the tax certificate becomes void

and the tax purchaser is not entitled to any reimbursement for the money he spent acquiring the

tax certificate. 35 ILCS 200/22-85 (West 2012). Section 22-85 of the Property Tax Code does

not apply here, because the respondent redeemed his property under protest before the time

period set forth in that statute had expired.1

       1
           We note a possible inconsistency between sections 21-350 and 21-380 of the Property

Tax Code. Section 21-350 of the Property Tax Code provides that a property owner has two

years from the date of the sale to redeem his property, unless the redemption period is properly

extended (which in this case it was not). 35 ILCS 200/21-350 (West 2012). Section 21-380

provides that a redemption under protest must be filed after a petition for a tax deed has been

filed. 35 ILCS 200/21-380 (West 2012). Section 21-380 does not specify the last date that a

redemption under protest may be filed, only that it must occur before the hearing on the petition

for a tax deed. Id. Thus, section 21-380 seemingly allows a redemption under protest to be filed

even after section 21-350’s period for a redemption has expired.

       We need not resolve this possible inconsistency, however, because it would not impact

our ultimate resolution of the case.       Under section 21-380 of the Property Tax Code, the

respondent’s redemption under protest was timely filed. See A.P. Properties, Inc. v. Goshinsky,

186 Ill. 2d 524, 533 (1999) (the provisions of section 21-380 apply to a person redeeming under

protest after a petition for tax deed has been filed and when the redeemer desires to preserve the

right to defend against the petition for a tax deed). Further under section 21-350 of the Property



                                                 -9-
2014 IL App (2d) 130995


¶ 21   We instead look to section 21-380 of the Property Tax Code. 35 ILCS 200/21-380 (West

2012). That section provides that a person may pay the required redemption amount under

protest by specifying defenses that would provide a sufficient basis to deny the entry of an order

for issuance of a tax deed. In his redemption under protest, the respondent correctly argued that

the tax certificate had expired.    When the petitioner did not provide timely notice of the

expiration of the redemption period (35 ILCS 200/22-10 (West 2012)) or file a petition for a tax

deed within the required time, as the redemption period was not extended (35 ILCS 200/22-30

(West 2012)), the tax deed petition could have been successfully challenged. Under section 21-

380 of the Property Tax Code, if a protest is sustained, the court may declare the sale to be a sale

in error and shall direct the county clerk to return all or part of the redemption money to the party

redeeming. Here, the trial court should have sustained the protest and declared the sale in error.

A determination of the amounts to be returned to the parties requires that several sections of the




Tax Code, although our courts have found that a redemption filed after the end of the statutory

period is a nullity (In re Application of the County Treasurer & ex officio County Collector, 378
Ill. App. 3d 842, 846 (2007)), our courts have also determined that a trial court may equitably

extend the statutory redemption period (id. at 852) and that the tax purchaser may waive strict

adherence to the redemption period (In re Application of County Collector for Judgment of Sale

Against Certain Lands & Lots, 131 Ill. App. 2d 509, 512 (1970)). Here, as both the trial court

and the petitioner treated the respondent’s redemption under protest as having been timely filed

due to the petitioner’s attempt to extend the redemption period, we will also treat the redemption

under protest as timely filed. Based on this determination, the respondent may not argue on

remand that his redemption under protest was a nullity.



                                               - 10 -
2014 IL App (2d) 130995


Property Tax Code be read together. See In re Application of the County Collector, 325 Ill. App.
3d 152, 156 (2001) (Darco).

¶ 22   In Darco, the court determined that, once a redemption under protest has been filed, the

character of the tax deed proceedings changes, “with the tax purchaser attempting to obtain the

statutory penalty interest and the delinquent taxpayer attempting to ward off the purchaser and

recover some of the funds it has deposited with the county clerk.” Id. at 155-56. The court noted

that the respondent in that case could have defended against the petitions for tax deeds without

redeeming, because defective notices precluded the tax deeds from issuing. Id. at 156. Had that

occurred, the petitioner would have been entitled to petition for a refund pursuant to section 22-

50 of the Property Tax Code (35 ILCS 200/22-50 (West 1994)) if she could establish that she

made a bona fide attempt to comply with the statutory requirements for the issuance of a tax

deed. See Darco, 325 Ill. App. 3d at 156. The court determined that the petitioner should not

receive any less after the respondent’s redemption than she would receive if she were to obtain a

refund pursuant to section 22-50 absent a redemption. Id. at 157.

¶ 23   Here, as in Darco, the respondent could have successfully defended against a tax deed

petition based on the expiration of the certificate. Then, the petitioner would have been entitled

to seek a refund under section 22-50, provided that it could show a bona fide attempt to comply

with the statutory requirements to procure a tax deed. Such a refund would consist of “the

purchase price and other taxes that were paid and were validly posted to the tax judgment, sale

redemption and forfeiture record after the tax sale [citation] but no penalty interest or costs.” Id.

at 156 (citing In re Application of the County Treasurer & ex officio Collector of Cook County,

305 Ill. App. 3d 995, 1000-01 (1999)). The respondent would receive a partial refund of the

redemption money. Should the petitioner fail to prove a bona fide attempt, the petitioner would



                                               - 11 -
2014 IL App (2d) 130995


not be entitled to any refund and the respondent would be entitled to a full refund of the

redemption money.

¶ 24   Whether the petitioner made a bona fide attempt is a factual question. In re Application

of the Kane County Collector, 297 Ill. App. 3d 745, 748 (1998). Because the trial court did not

make that factual finding in this case, we remand for the trial court to make that determination.

¶ 25                                     CONCLUSION

¶ 26   For the foregoing reasons, the judgment of the circuit court of Boone County is reversed

and the cause is remanded for additional proceedings consistent with this decision.

¶ 27   Reversed and remanded with directions.




                                               - 12 -